J-S31029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.L. A MINOR               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: S.L., BIRTH FATHER

                                                    No. 159 WDA 2017


                    Appeal from the Order December 22, 2016
               in the Court of Common Pleas of Allegheny County
               Orphans' Court at No(s): CP-02-AP-0000101-2016


BEFORE: PANELLA and DUBOW, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                               FILED JULY 7, 2017

       S.L. (“Father”) appeals from the Order involuntarily terminating his

parental rights to his daughter, L.L. (“Child”) pursuant to the Adoption Act,

23 Pa.C.S. § 2511(a) and (b). We affirm.


SUMMARY OF FACTS AND PROCEDURAL HISTORY

       We summarize the trial court’s factual findings as follows: Father and

L.G. (“Mother”) are the natural parents of Child, who was born in January

2012.1    On May 4, 2015, Allegheny County Office of Children, Youth, and

Families (“the Agency”) obtained an Emergency Custody Authorization

(“ECA”) after Father presented at a local hospital with Child and claimed

____________________________________________


1
 The court also terminated Mother’s parental rights by the Order at issue.
She has not filed an appeal.
J-S31029-17



they were both victims of a sexual assault from a man that broke into their

house while they were sleeping.     The local hospital transferred Child to a

children’s hospital where medical staff found no evidence of trauma or

abuse. While at the hospital, Father also reported that secret agents were

spying on him with devices and that a constable was stalking him.           The

Agency had concerns about Child’s safety in light of Father’s mental health

status, and upon obtaining the ECA, the Agency placed Child into foster care.

      On May 12, 2015, the court held a shelter care hearing and ordered

that Child remain in foster care pending an evaluation of Mother’s home, and

granted the Agency permission to place Child with Mother prior to the next

hearing. The court restricted Father to supervised visitation with Child.

      On or about May 15, 2015, the Agency placed Child with Mother and

provided crisis in-home services. Mother subsequently moved in with Father

in violation of the court order restricting contact between Child and Father.

On June 19, 2015, after Mother refused alternative housing, the Agency

obtained a second ECA and removed Child from Mother’s care.

      On June 26, 2015, the court adjudicated Child dependent.          At that

time, the court found that Father “appears to have paranoia and needs to be

assessed to see if delusional conditions exist. Father’s actions in attempting

to protect [Child] (constantly moving, calling police, etc[.]) are the result of

his paranoia and are actually causing [Child] to be without proper parental

care and control.”    Order, 6/26/15, at 1.     The court ordered Father to

participate in a mental health evaluation “to determine if he has a mental

                                     -2-
J-S31029-17



illness which causes delusions and whether he needs treatment for a

delusional disorder beyond (or different) from what he is currently

receiving.” Id. at 2.

      The Agency created a family service plan (“FSP”) which established the

following goals for Father: (1) obtain a mental health evaluation; (2) have

supervised visitation; (3) attend parenting classes; (4) maintain appropriate

housing; (5) sign releases; (6) continue mental health therapy; and (6)

obtain a car. The Agency made various referrals to aid Father in achieving

his FSP goals and arranged for supervised visitation multiple times per week.

      On August 5, 2015, Gary Vallano, M.D., a board certified adult

psychiatrist, examined Father.        After the psychiatric examination, Dr.

Vallano diagnosed Father with Delusional Disorder, Persecutory Type, and

recommended that Father engage in treatment with a therapist specifically

trained in the treatment of Delusional Disorder and that Father obtain an

evaluation for anti-psychotic medications. Over a year later, on October 20,

2016, Dr. Vallano conducted a second psychiatric examination of Father and

the diagnosis and recommendations remained the same.

      On September 3, 2015, Eric Bernstein, Psy.D., a licensed psychologist,

conducted an individual psychological evaluation of Father, gave Father a

provisional   diagnosis   of   Delusional   Disorder,   Persecutory   Type,   and

recommended that Father pursue specific therapy.            A month later, on

October 29, 2015, Dr. Bernstein conducted an interactional psychological

evaluation of Father and Child. During the evaluation, Father reported to Dr.

                                      -3-
J-S31029-17



Bernstein that his current therapist did not consider him delusional and was

not providing treatment for Delusional Disorder.         Dr. Bernstein once again

gave Father a provisional diagnosis of Delusional Disorder, Persecutory Type,

and recommended that Father pursue specific therapy.              Additionally, Dr.

Bernstein expressed concerns regarding Father’s ability to recognize Child’s

developmental abilities and needs.             Dr. Bernstein encouraged parenting

classes and recommended that the visits should remain supervised.2

       On September 18, 2015, the court held a three-month permanency

review hearing.       The court made a finding that Father made “minimal

progress toward alleviating the circumstances which necessitated the

original placement.        Father continues to deny [that] he is delusional.”

Order, 9/18/15, at 1.        The court ordered the Agency to make a specific

referral to a program that treats Delusional Disorder and ordered a referral

for a parenting capacity evaluation.

____________________________________________


2
  In November 2016, Dr. Bernstein attempted to conduct another individual
psychological evaluation of Father and another interactional psychological
evaluation of Father and Child. Father did not show up at the scheduled
time for the evaluation, and Dr. Bernstein found Father one-and-a-half hours
later sleeping on a couch with the lights off in an annex to the waiting room.
When Child arrived for the interactional evaluation, Father became
extremely agitated that Dr. Bernstein diagnosed him with Delusional
Disorder in previous evaluations and argued with Dr. Bernstein in front of
Child.    Father’s “level of hostility, anger, and behavior prevented the
interactional from completion.” Agency Exhibit 1, Psychological Evaluation,
11/15/16, at 7.




                                           -4-
J-S31029-17



      On December 18, 2015, the court held a six-month permanency

review hearing. The court made another finding that Father made “minimal

progress” and “continues to deny that he is delusional.” Order, 12/18/15, at

2. The court ordered, “Father must enter and participate in treatment if he

wishes the court to consider return of [Child] to him.    It does not appear

that [Father] will acknowledge his delusions, however, [Father] needs to

understand the negative impact on [Child] of his actions (moving around,

calling police) as a result of his belief that he was being followed and is in

danger.” Id.

      On March 29, 2016, the court held a nine-month permanency review

hearing.   The court found Father to be in moderate compliance with his

permanency plan, noted that he just started parenting classes, and noted

that Father was not attending visitation regularly. Father did not provide the

Agency or the court any information regarding his mental health treatment

status.

      On May 31, 2016, the Agency filed a Petition for Involuntary

Termination of Father’s Parental Rights (“TPR Petition”) pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).

      On July 27, 2016, the court held a twelve-month permanency review

hearing.   The court found Father to be in moderate compliance with his

permanency plan.    The court found that Father was not in mental health

treatment, that Father needed housing, and that there were “issues” with

some of the visits. Order, 7/27/16, at 3.

                                    -5-
J-S31029-17



      On December 2, 2016 and December 21, 2016, the trial court held a

termination of parental rights hearing. The Agency presented the testimony

of Dr. Bernstein, psychologist; Melanie Rambish, permanency specialist;

Marci Bolger, adoption caseworker; and Kelsey McKenna, foster care case

specialist. By stipulation of all the parties, the Agency entered into evidence

the August 5, 2015 and October 20, 2016 psychiatric reports authored by

Dr. Vallano.

      During the hearing, the Agency presented evidence that both Dr.

Vallano and Dr. Bernstein diagnosed Father with a type of Delusional

Disorder and that Father was non-compliant with recommended treatment.

Father has stated to the Agency, Dr. Vallano, and Dr. Bernstein that he does

not believe that he has a mental health diagnosis.        Father discontinued

mental health treatment in March 2016 when Father’s ongoing therapist

changed his diagnosis to Delusional Disorder and began specified therapy to

that effect.

      The Agency presented evidence that Father failed to engage in

appropriate and consistent visitation.       The Agency initially arranged

supervised visitation in the community three to four times per week. Father

typically arrived between 15 to 45 minutes late to visits and often called to

change the visit time and location after the visit began. In March 2016, the

Agency decreased visitation to twice per week due to Father’s inconsistent

attendance. After the decrease in visitation, Father attended approximately

half of the visits. Father spent significant time during the visits speaking to

                                     -6-
J-S31029-17



case aides about himself rather than interacting with Child and Father often

did not respond to attempts to redirect his attention to Child.         Father

discussed inappropriate topics with Child, often giving her false hope of

returning home to him imminently.         Father insisted that Child only eat

organic food from a specific grocery store, Trader Joe’s, so that Child would

not get fat. Father also brought inappropriate amounts of food to visits, for

example, 60 pieces of fruit.       Father never progressed to unsupervised

visitation.

      The trial court heard testimony that Father completed a parenting

class, but that the Agency continues to have concerns regarding Father’s

parenting.    Specifically, because Father is not engaged in appropriate

treatment, Father continues to have delusional beliefs about Child’s health

and safety and continues to schedule an excessive number of medical

appointments for Child.      Father insists on taking Child to the hospital for

minor bumps and bruises and Father requested that Child receive Invisalign

braces at the age of four.

      The Agency presented evidence that Father failed to maintain

consistent housing and employment.          Father was homeless or without

appropriate housing from June 2016 until the date of the termination

hearing.

      Father testified on his own behalf and presented the testimony of

Vanessa Shaw, parent mentor. Father admitted that he was not currently

participating in mental health treatment.        Ms. Shaw testified that she

                                      -7-
J-S31029-17



observed Father and Child interact in parenting classes in March 2016 to

May 2016 and that Father was cooperative and progressed appropriately.

      By Order entered on December 22, 2016, the trial court terminated

Father’s parental rights pursuant to Sections 2511(a)(2), (5), (8), and (b).

Father timely appealed. Father and the trial court and both complied with

Pa.R.A.P. 1925.

ISSUES ON APPEAL

      Father raises the following issues on appeal:

         1. Did the trial court abuse its discretion and/or err as a
            matter of law in granting the petition to involuntarily
            terminate Father’s parental rights pursuant to 23
            Pa.C.S. § 2511 (a)(2), (5) and (8)?

         2. Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that [the Agency] met its
            burden of proving by clear and convincing evidence that
            termination of Father’s parental rights would best serve
            the needs and welfare of [Child] pursuant to 23 Pa.C.S.
            § 2511(b)?

Father’s Brief at 5.

LEGAL ANALYSIS

      “[A]ppellate courts must apply an abuse of discretion standard when

considering a trial court’s determination of a petition for termination of

parental rights.”      In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

This standard of review requires appellate courts “to accept the findings of

fact and credibility determinations of the trial court if they are supported by

the record.”    Id.     “If the factual findings are supported, appellate courts



                                       -8-
J-S31029-17



review to determine if the trial court made an error of law or abused its

discretion.” Id. We may reverse a decision based on an abuse of discretion

“only    upon   demonstration     of   manifest   unreasonableness,   partiality,

prejudice, bias, or ill-will.”   Id.   We may not reverse, however, “merely

because the record would support a different result.” In re T.S.M., 71 A.3d
251, 267 (Pa. 2013).

        We give great deference to the trial courts “that often have first-hand

observations of the parties spanning multiple hearings.” Id. Moreover, the

trial court is free to believe all, part, or none of the evidence presented and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

        The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citation omitted). In addition, in

order to affirm the termination of parental rights, this Court need only agree

with any one subsection under Section 2511(a).         See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc).         In the instant case, we will

analyze Section 2511(a)(2). 23 Pa.C.S. § 2511(a)(2).


                                       -9-
J-S31029-17



Termination Pursuant to 2511(a)(2)

      Under Section 2511(a)(2), “the petitioner for involuntary termination

must prove (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) [that] such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) [that] the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.”    In re A.S., 11 A.3d 473, 479 (Pa. Super. 2010) (citation

omitted); see also 23 Pa.C.S. § 2511(a)(2).

      Parental incapacity is not limited to affirmative misconduct, but may

include acts of refusal as well as incapacity to perform parental duties. In

re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). A parent has a duty to

work towards reunification by cooperating with the rehabilitative services

necessary for him to be able to perform parental duties and responsibilities.

In re Adoption of J.J., 515 A.2d 883, 890 (Pa. 1986).           A parent who is

unable or unwilling to meet the “irreducible minimum requirements” to care

for a child after given adequate resources “may properly be considered unfit

and may properly have his or her rights terminated.” In re B.L.L., 787 A.2d
1007, 1013 (Pa. Super. 2001).

      This Court has defined “parental duties” in general as the obligation to

consistently provide safety, security, and stability for the child:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the

                                      - 10 -
J-S31029-17


         child.   Thus, this Court has held that the parental
         obligation is a positive duty which requires affirmative
         performance. This affirmative duty … requires continuing
         interest in the child and a genuine effort to maintain
         communication and association with the child. Because a
         child needs more than a benefactor, parental duty requires
         that a parent exert himself to take and maintain a place of
         importance in the child’s life.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations and

paragraph breaks omitted). “Where the parent does not exercise reasonable

firmness in declining to yield to obstacles, his parental rights may be

forfeited.” A.S., 11 A.3d at 481 (citation omitted).

      And most importantly, “parental rights are not preserved by waiting

for   a more   suitable    or   convenient time   to   perform one’s parental

responsibilities while others provide the child with [] her physical and

emotional needs.”         In re B., N.M., supra at 855 (Pa. Super. 2004)

(citations omitted).

      In the instant case, the trial court properly concluded that the Agency

presented clear and convincing evidence to establish all three elements of

Section 2511(a)(2).    The trial court opined:

         Child has been in care since June 19, 2015. The facts
         unequivocally establish that Father’s inability to meet his
         FSP goals, most importantly his unwillingness to undergo
         mental health treatment, renders him unable to assume a
         role in which he is able to provide essential parental care
         for Child.

                                      ***

         This Court was most swayed by Father’s failure to address
         his mental health goal. Despite his attendance of ABS
         therapy from March of 2014 through March of 2016, [the

                                      - 11 -
J-S31029-17


         Agency’s caseworker] testified that Father “does not feel
         he has a mental health diagnosis” and has not participated
         in any type of mental health treatment since March of
         2016. Most notably, [the Agency] had concerns about
         Father’s mental health and that “his delusions would
         incorporate or include [Child].”

Trial Court Opinion, 2/22/17, at 6, 8 (citations omitted).       There is ample

evidence in the record to support the trial court’s conclusions.

      Father   has   failed   to   demonstrate   an   ability   to   remedy   the

circumstances that led to Child’s placement – namely his delusions. Father

reported to both the Agency and his mental health evaluators that he did not

believe he had a mental health diagnosis.        Although Father engaged in

therapy through ABS, he discontinued treatment when ABS started specific

treatment for a Delusional Disorder.

      Father’s refusal to engage in appropriate mental health treatment has

caused Child to be without essential parental care and subsistence. Father is

unable to maintain consistent employment or appropriate housing.          Father

has been unable to progress to unsupervised visitation with Child.        Father

only attended half of the scheduled visits with Child and always arrived late.

Visits were often inappropriate, as Father would focus his attention on

conversations with the caseworker rather than Child, and he discussed

inappropriate topics with Child.

      The Agency continues to have concerns about instances where Father’s

delusions involve Child, including Father’s unreasonable concerns about

Child’s appearance and health.       Father continued to schedule numerous


                                      - 12 -
J-S31029-17



unnecessary medical appointments based on the false belief that Child was

suffering from abuse and became agitated with the health professionals

when they found no ailment or injury.        Father insisted that Child only eat

organic food from a specific grocery store, Trader Joe’s, so that she would

not get fat and Father requested that Child receive Invisalign braces at the

age of four.

      This evidence supports the trial court’s conclusion that Father’s

“incapacity” is causing Child to be without essential parental care and

subsistence and Father is unwilling to remedy the situation with appropriate

mental health treatment pursuant to 23 Pa.C.S. § 2511(a)(2).

      Father argues that the trial court erred in terminating his parental

rights because, “[g]iven the healthy condition of Child at the time of

removal, it must be concluded that the sole basis for the trial [court]’s

conclusion that an incapacity to parent was proven by clear and convincing

evidence is that he was found to be delusional.” Father’s Brief at 16. Father

avers that this conclusion is contrary to the testimony of Dr. Bernstein, who

testified that a delusional disorder does not automatically preclude a parent

from being a typical parent. Id. at 17 (citation omitted). Father’s argument

lacks merit.

      Contrary to Father’s assertion, Dr. Bernstein testified that an individual

with a diagnosis of Delusional Disorder could be a “typical parent” as long

as they accepted the diagnosis and engaged in treatment. On direct

examination, the Agency questioned Dr. Bernstein:

                                    - 13 -
J-S31029-17


      Q.    But in and of itself, a person with a diagnosis provisional or
            not of a delusional disorder, that in and of itself doesn’t
            indicate whether an individual can safely parent, is that
            correct?

      A.    As I said, that’s exactly correct.   So, the fact that
            somebody is having a delusion which essentially [is] a
            symptom of psychosis but to the level of what would be
            considered schizophrenia, it does not preclude them
            from being a typical parent. Presumably, as long as
            they are aware of their vulnerability, that they are
            seeking help to try and gain improvement and are
            working to make changes as appropriate.

N.T., 12/2/16, at 50-51 (emphasis added). Dr. Bernstein recommended that

Father participate in therapy, and, if indicated, psychiatric care.

      On cross-examination by Father’s counsel, Dr. Bernstein further

explained the correlation between Father’s mental health diagnosis and his

ability to parent Child:

      Q.    So, strictly, that in and of itself, the only impact it would
            have on his parenting would be whether or not it posed an
            imminent risk to [Child], correct?

      A.    Well, it’s harder to - - now, we’re getting into a little bit of
            theory and conjecture because as much as we are talking
            about diagnoses and constructs, if you will, when it’s
            reduced to a basic level, you really have to look at the
            individual’s behavior. The situation. So, what I mean by
            that is, if we accept for the sake of discussion that [Father]
            had been acting under a state of delusion when he
            believed that he and [Child] had been victim to sexual
            assault, the fact that then therefore [sic] after the
            authorities are involved and that [Child] presumably had
            been subject to physical or some type of an examination,
            not to mention removal from home environment, placed in
            a hospital setting, etc., interactions with authorities, that
            would be an example of [Child] being impacted by, in this
            case, [Father’s] mental health.



                                     - 14 -
J-S31029-17


              But in and of itself, the fact that [Father] has this
              diagnosis, doesn’t necessarily mean that [Child] is at any
              increased risk. It’s really how [Father] is going to respond
              and whether or not he is going to seek help that will
              ultimately result in positive change.

N.T., 12/2/16, at 79-80.

        On redirect examination, Dr. Bernstein continued his testimony and

cautioned that if left untreated, Father’s mental health issues put Child at

risk:

        To the extent the condition remains stable from the time in
        which I evaluated him with that particular provisional diagnosis,
        I believe in 2015, assuming that he remains stable, then, the
        extent to which he perceives the environment as threatening
        and/or that he and/or [Child] is at risk and takes corrective
        action in order to protect him and [Child] that could ultimately
        affect [Child] insofar as the steps that he takes. Whether by
        involving the authorities. Whether it’s from his perception of
        either of them have been victimized and/or are in danger.

        So, to the extent that [Father] involves others and/or [Child]
        specifically in the provisional delusion itself is going to impact
        [Child]. Now, if the condition worsens or progresses over time
        and becomes more severe and more consuming, then the
        argument just takes - - it would be even that much more
        relevant.

N.T., 12/21/16, at 6-7.

        Dr. Bernstein’s testimony demonstrates how a diagnosis of Delusional

Disorder, if left untreated, can affect a Child. The record reveals that Father

never believed he had a Delusional Disorder, never engaged in specialized

mental health treatment, and admitted during the hearing that he was not

currently receiving any mental health treatment. Father’s inconsistent and

inappropriate visitation, lack of employment, and lack of housing all

                                      - 15 -
J-S31029-17



demonstrate that his untreated mental health diagnosis is affecting his

ability to provide essential parental care and subsistence to Child. Father’s

refusal to engage in appropriate treatment renders him unable to remedy

the situation.   In contrast to Father’s assertion, Dr. Bernstein’s testimony

supports the trial court’s conclusion that Father’s refusal to engage in

appropriate mental health treatment renders Father unable to provide

proper parental care and subsistence.

      Our review of the record supports the trial court’s conclusion regarding

Father’s progress in meeting his goals. It was for the trial court, as a matter

of credibility, to determine the weight to give Father’s attempts at seeking

mental health treatment.     In re M.G., supra.     Finally, our review of Dr.

Bernstein’s testimony in its entirety refutes Father’s assertions regarding his

ability to parent and, in fact, legitimizes the Agency’s ongoing concerns

regarding Father’s mental health.     In sum, the record supports the trial

court’s conclusion that the Agency has proven by clear and convincing

evidence that termination of his parental rights to Child is justified pursuant

to Section 2511(a)(2) of the Adoption Act.

      Given this conclusion, we need not consider Father’s claims regarding

the trial court’s additional determinations that the Agency met its burden of

establishing his parental rights should be terminated pursuant to Section

2511(a)(5) or (a)(8).     In re B.L.W., supra.; see also 23 Pa.C.S. §

2511(a)(5) and (a)(8).



                                    - 16 -
J-S31029-17


       Termination Pursuant to Section 2511(b)

      We also agree with the trial court’s determination that the Agency met

its burden under 23 Pa.C.S. § 2511(b), and that terminating Father’s

parental rights is in the best interest of Child.

      With respect to Section 2511(b), our analysis shifts focus from

parental actions in fulfilling parental duties to the effect that terminating the

parental bond will have on the child. Section 2511(b) “focuses on whether

termination of parental rights would best serve the developmental, physical,

and emotional needs and welfare of the child.” In re Adoption of J.M., 991
A.2d 321, 324 (Pa. Super. 2010).

      In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court

found that “[i]ntangibles such as love, comfort, security, and stability are

involved in the inquiry into [the] needs and welfare of the child.”           In

addition, the trial court “must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.”         Id.    The extent of the bond-effect

analysis necessarily depends on the circumstances of the particular case. In

re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008).

      In the instant case, the trial court determined that the evidence

presented at the TPR hearing established that termination of Father’s

parental rights was in the best interest of Child. It stated:

         Here, this Court judiciously evaluated the bond between
         Father and Child and determined that there was no

                                      - 17 -
J-S31029-17


           indication that an emotional bond exists to the extent that
           the termination of parental rights of Father would cause
           Child to suffer extreme emotional consequences.          In
           reaching this conclusion, this Court relied upon the
           testimony of Eric Bernstein, a licensed psychologist[.]

Trial Court Opinion, 2/22/17, at 12 (citation omitted).            The court then

discussed    at   length   Dr.   Bernstein’s    observations   of Father   and   his

interactions with Child, as well as his testimony concerning how the third

evaluation was ended early by Dr. Bernstein due to Father’s verbally

aggressive behavior in front of Child.         According to Dr. Bernstein, at this

third meeting Father ignored Child’s attempts to get his attention and

instead:

           angrily challenged the diagnoses that had been rendered in
           previous evaluations and/or testimony. . . . He proceeded
           to insult the Court and myself and planned to submit
           researching facts that he believes would influence the
           Court and help them understand his position.

           I encouraged [Father] to refrain from further complaint,
           but instead to engage [Child] in a supportive and attentive
           manner. And the purposes of the meeting really was to
           give her attention and to spend time with her for my
           observation of his parenting relationship.

           [Child] attempted to communicate with [Father] and he
           ignored her and continued to engage in what I considered
           to be a rant.      His hostility increased gradually. And
           eventually then, he appeared unwilling or unable to give
           [Child] the attention that was appropriate and the intensity
           of his complaints increased to a level that I thought was
           inappropriate for her to hear. So, I decided to end the
           appointment.

Trial Court Opinion, 2/22/17, at 14 (citing N.T., 12/2/16, at 72). Finally, we

note that, when asked about his observations regarding physical interaction


                                       - 18 -
J-S31029-17



with Child, Dr. Bernstein stated that he did not “recall there being any actual

affection of hugs or anything of that sort.” N.T., 12/2/16, at 86.

      The trial court also noted Dr. Bernstein’s testimony regarding his

evaluation of Child’s interactions with her foster parents. According to Dr.

Bernstein, the foster parents “eagerly engaged [Child]. Showed interest in

[Child]’s activity. Encouraged [Child] to be active and playful.” Trial Court

Opinion, 2/22/17, at 13 (citation omitted). According to Dr. Bernstein, the

foster parents provided Child with attention and support, and, in return she

“showed them respect.”     Id. at 14.     The trial court noted Dr. Bernstein’s

conclusion that the foster parents “presented as a committed pair of adults

who recognized the importance of supporting [Child’s] emotional needs and

physical needs.    They offered a balance of attention and structure and

support.” Id. at 15 (citation omitted).

      Given this discussion, the trial court then concluded:

         This Court was within its discretion when it determined
         that severing Child’s bond with Father would not cause
         extreme emotional consequences.            The evidence
         established that termination will be able to provide Child
         with much needed stability and permanence at her young
         age.    This Court concludes that the developmental,
         physical and emotional needs and welfare of Child would
         be best served by terminating Father’s parental rights.

Id. at 15-16.

      Father’s initial claim that the trial court’s consideration of his parental

bond with Child “was nearly superficial,” is belied by the above discussion by

the trial court. Father’s Brief at 22. Father then cites his own testimony to

                                     - 19 -
J-S31029-17



assert that he enjoys a strong, loving relationship with Child, and that

termination of his parental rights “unnecessarily and permanently terminates

this loving relationship between [them].” Id. Once again, we note that the

weight and credibility to be assigned the witness’s testimony was exclusively

in the province of the trial court. In re M.G., supra.

      Finally, we reject Father’s attempt to claim error because the trial

court did a comparison and concluded that Child “is better off in the

prospective adoptive home.” See Father’s Brief at 22-23. Our review of the

record   establishes    that   the   trial   court   properly   evaluated   Child’s

developmental, physical, and emotional needs in reaching its conclusion that

the Agency established the requirements of Section 2511(b).

CONCLUSION

      In sum, our review of the record reveals that the Agency provided

clear and convincing evidence that the trial court should terminate Father’s

parental rights pursuant to 23 Pa.C.S. §§ 2511(a)(2) and 2511(b).

      Order affirmed.




                                       - 20 -
J-S31029-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




                          - 21 -